Title: From Benjamin Franklin to Benjamin Franklin Bache, 25 September 1780
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


Passy, Sept. 25. 1780
I received a Letter the other day from my dear Boy, without Date. It always gives me Pleasure to hear from you, to be inform’d of your Welfare, and that you mind your Learning. It is now the Season for you to acquire that, at the Expence of your Friends, which may be of Use to you when they are dead and gone, and qualify you to fill some Station in Life, that will afford you a decent Subsistance. You see every where two Sorts of People. One who are well dress’d, live comfortably in Good Houses, whose Conversation is sensible and instructive, and who are Respected for their Virtue. The other Sort are poor, and dirty, and ragged and ignorant, and vicious, & live in miserable Cabbins or Garrets, on Coarse Provisions, which they must work hard to obtain, or which if they are idle, they must go without or Starve. The first had a good Education given them by their Friends, and they took pains when at School to improve their Time and increase their Knowledge; The others either had no Friend to pay for their Schooling, and so never were taught; or else when they were at School, they Neglected their Studies, were idle, and wicked, and disobedient to their Masters, and would not be instructed; and now they Suffer. Take care therefore, my dear Child, to make a good Use of every moment of the present Opportunity that is afforded You; and bring away with you from Geneva such a Stock of Good Learning & Good Morals, as may recommend you to your Friends and Country when you return home, make glad the Hearts of your Father and Mother, and be a Credit to the Place where you receiv’d your Education, and to the Masters who have been so good as to take the pains of Instructing You.
Mr. Adams is gone to Holland, and has taken his Sons with him. Your friend Cochran is still at the Old Pension, but I believe would be glad to be with you. I inclose a Letter from him to you.
I lately received a Letter from your Father which contains some of the latest News from Philadelphia, and inclos’d a Letter to you from your dear Mother, I send them both to you. Write a Letter to each of them. I shall have an Opportunity in about three Weeks of sending Letters, and will take care to forward yours, if I have them in time.
Present my best Respects to Madame Cramer, & to M. Marignac, and to Mr Grands Sister, whose Name I do not at present recollect. Let them know that I am very sensible of their Goodness to you, and that I hope to have an Opportunity of thanking them in person.
I am ever, my dear Child, Your affectionate Grandfather
B Franklin
B F Bache
